UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1513


PNGI CHARLES TOWN GAMING, L.L.C.,

                Petitioner - Appellant,

          v.

TINA   MAWING;  THE   CHARLES   TOWN   HORSEMEN’S   BENEVOLENT
PROTECTIVE ASSOCIATION,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:14-cv-00002-JPB)


Submitted:   January 30, 2015              Decided:   March 4, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey A. Scrivani, STEVENS & LEE, P.C., Reading, Pennsylvania,
for Appellant.   David M. Hammer, HAMMER, FERRETTI & SCHIAVONI,
Martinsburg, West Virginia; Harry P. Waddell, LAW OFFICE OF
HARRY P. WADDELL, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            PNGI   Charles       Town   Gaming,        L.L.C.   (“PNGI”),      appeals

from the district court’s order denying its request under the

Federal    Arbitration      Act    (“FAA”)       to    vacate     an    October      2013

arbitral award and confirming the award.                 We affirm.

            “In    order    for     a   reviewing         court        to   vacate    an

arbitration    award,      the    moving       party    must    sustain     the   heavy

burden of showing one of the grounds specified in the [FAA] or

one of certain limited common law grounds.”                      MCI Constructors,

LLC v. City Of Greensboro, 610 F.3d 849, 857 (4th Cir. 2010). 1

The grounds for vacating an arbitral award specified in the FAA

are: “(1) where the award was procured by corruption, fraud, or

undue     means;   (2)     where    there        was    evident        partiality     or

corruption in the arbitrators, or either of them; (3) where the

arbitrators were guilty of misconduct . . . ; or (4) where the

arbitrators exceeded their powers, or so imperfectly executed

them that a mutual, final, and definite award upon the subject

matter submitted was not made.”            9 U.S.C. § 10(a) (2012).

     1
       In the wake of the Supreme Court’s decision in Hall Street
Assocs., LLC v. Mattel, Inc., 552 U.S. 576 (2008), this court
has recognized that considerable uncertainty exists “as to the
continuing viability of extra-statutory grounds for vacating
arbitration awards.” Raymond James Fin. Servs., Inc. v. Bishop,
596 F.3d 183, 193 n.13 (4th Cir. 2010). However, as PNGI relies
only on grounds specified in the FAA as the basis for
overturning   the   district  court’s   order,   any  effect   of
Hall Street is not implicated in this appeal.


                                           2
            A district court’s legal rulings on a motion to vacate

an arbitral award under the FAA are reviewed de novo, while

“[a]ny factual findings made by the district court in affirming

such      an       award        are         reviewed         for        clear        error.”

Wachovia Sec., LLC v. Brand, 671 F.3d 472, 478 (4th Cir. 2012)

(internal      quotation      marks        omitted).        Under       the     clear     error

standard    of    review,     we     will    reverse    only       if    “left     with     the

definite and firm conviction that a mistake has been committed.”

United States v. Chandia, 675 F.3d 329, 337 (4th Cir. 2012)

(internal quotation marks omitted).

            “Judicial review of an arbitration award in federal

court is substantially circumscribed.”                       Three S Del., Inc. v.

DataQuick Info. Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007)

(internal      quotation      marks    omitted).        In     fact,       “the    scope    of

judicial       review   for     an    arbitrator’s          decision       is     among    the

narrowest known at law because to allow full scrutiny of such

awards    would    frustrate         the    purpose    of    having      arbitration        at

all-the quick resolution of disputes and the avoidance of the

expense          and       delay           associated          with             litigation.”

MCI Constructors, LLC, 610 F.3d at 857 (internal quotation marks

omitted).         “A    court      sits      to   determine         only      whether      the

arbitrator did his job—not whether he did it well, correctly, or

reasonably, but simply whether he did it.”                     U.S. Postal Serv. v.



                                              3
Am. Postal Workers Union, 204 F.3d 523, 527 (4th Cir. 2000)

(internal quotation marks omitted).

            After review of the record and the parties’ briefs, we

conclude that PNGI fails to establish reversible error in the

district    court’s     confirmation         ruling.           We    reject     as     without

merit    PNGI’s    contention         that    two       of     the     three    arbitrators

exceeded their authority in issuing the arbitral award without

the    participation      and    input       of    the       third     arbitrator.          The

district   court’s      determination            that    the    parties        received     the

benefit    of   their    bargain       to    arbitrate         before     a    three-member

arbitration     panel    was    premised          on    a    finding     that    the     third

arbitrator participated in and signed the award prior to his

death    from   leukemia.         While       PNGI          contends    that     the    third

arbitrator’s      illness      prevented         him    from    participating          in   the

arbitration     after    the    date    on       which       billing    records      for    his

services    cease,      there    is    nothing          in    the    record     to   suggest

“definite[ly]” or “firm[ly]” that the district court’s factual

findings to the contrary are mistaken.                          Chandia, 675 F.3d at

337.    Consequently, because the third arbitrator participated in

and signed the arbitral award prior to his death, the parties

received the benefit of their agreement to arbitrate before a




                                             4
three-member         panel, 2      and    the       district     court       thus       did   not

reversibly err in rejecting PNGI’s contention that vacatur of

the arbitral award was required because two arbitrators exceeded

their powers in issuing the award without the benefit of the

third arbitrator’s input.

                 We also reject PNGI’s contention that vacatur of the

arbitral         award   is   required       because      it     is    not    a     final     and

definite award.           Cases addressing this provision have vacated

arbitration        awards     on     this   ground       only    when    the        arbitrator

either failed to resolve an issue presented to him or issued an

award that was so unclear and ambiguous that a reviewing court

could      not      engage      in       meaningful       review        of        the     award.

Bell Aerospace Co. Div. of Textron, Inc. v. Local 516, 500 F.2d

921,       923     (2d    Cir.       1974)          (ambiguous        award);        Galt     v.

Libbey-Owens-Ford Glass Co., 397 F.2d 439, 442 (7th Cir. 1968)

(arbitrators failed to mention a defense presented to them).




       2
       PNGI’s reliance on Szuts v. Dean Witter Reynolds, Inc.,
931 F.2d 830 (11th Cir. 1991), and Cia De Navegacion Omsil,
S. A. v. Hugo Neu Corp., 359 F. Supp. 898 (S.D.N.Y. 1973), in
support of this contention is misplaced.     In those cases, an
arbitrator died or was disqualified before decisions could be
rendered, and the parties did not receive the benefit of their
agreement to arbitrate before a three-member arbitration panel.
Szuts, 931 F.2d at 830, 832; Cia De Navegacion Omsil,
359 F. Supp. at 899.     In this case, by contrast, the third
arbitrator died after the issuance of the award and participated
in its issuance prior to his death.



                                                5
            Here, however, the arbitrators ruled on the procedural

and substantive matters presented to them, found liability by

PNGI, found that damages were owed, that a particular rate for

damages was warranted, that the claimed loss amount had to be

offset by certain ascertainable amounts, directed the parties to

calculate    damages     due    in   light      of    such   offsets,      found    that

attorney’s      fees    were    warranted,      directed      Appellee      Mawing    to

submit a petition for attorney’s fees and costs, and retained

jurisdiction—pursuant to rules to which the parties themselves

agreed—to resolve future disputes only in the event that the

parties disagreed about the calculation of the ordered damages

and fees.     The award clearly informs the parties of the conduct

required of them, and PNGI does not suggest any reason why the

offset,     attorney’s     fees,     and       cost   amounts      are     not    easily

ascertainable or calculable.               We therefore reject as without

merit PNGI’s contention that vacatur of the arbitral award was

required because it was not final and definite.                          See Smart v.

Int’l Bhd. of Elec. Workers, Local 702, 315 F.3d 721, 725-26

(7th Cir. 2002); Flender Corp. v. Techna-Quip Co., 953 F.2d 273,

280 (7th Cir. 1992).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument       because      the   facts    and    legal




                                           6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7